Title: From Alexander Hamilton to George Washington, [18 March 1794]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, March 18, 1794]

I certify that the installments which according to the contracts respecting the Debt of France accrue in the present year are 1,500,000 livres on the 3rd of September, and 1,000,000 of livres on the 5th of November; which, was there no anticipation, would be payable on those days respectively. The amount anticipated, there being some unsettled items, cannot be pronounced until a definitive settlement shall have been had.

Alexander HamiltonSecy of the Treasy
Treasury Department March 18th 1794

